Citation Nr: 0513725	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for sacroiliac strain and lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to June 
1960.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
in May 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, denied the benefit sought on appeal.

In April 2004, the Board remanded the case for additional 
development.  In a November 2004 rating decision, the RO 
continued a 10 percent rating for the veteran's sacroiliac 
strain and lumbar myositis (back disability) and granted 
service connection for radiculopathy of the right lower 
extremity, assigning an initial 10 percent rating, effective 
from November 21, 2000, the date the veteran's increased 
rating claim was received.  The veteran has not filed an 
notice of disagreement with the initial rating assigned for 
radiculopathy and therefore it is not addressed in this 
decision.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Prior to September 25, 2003, the symptomatology 
attributable to the veteran's service-connected back 
disability was not manifested by moderate limitation in range 
of motion of the lumbar spine, severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forwarding bending, 
muscle spasm on extreme forward bending, favorable or 
unfavorable ankylosis; after September 25, 2003, it also was 
not manifested by forward flexion of 60 degrees or less, or a 
combined range of motion of the thoracolumbar spine of 120 
degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sacroiliac strain and lumbar myositis have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.951, 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5021, 5292, 
5295 (2002); 38 C.F.R. §§ 3.951, 4.1-4.10, 4.71a, Diagnostic 
Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).    

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A regarding the 
issue addressed in this decision.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  Collectively, in letters dated in 
December 2000, August 2001 and April 2004, VA asked the 
veteran to identify health care providers and provide 
additional information in support of his claim and/or told 
him that he must give VA enough information about any records 
so that such records could be requested on his behalf.  
Service medical, VA examination reports, and VA treatment 
records have been associated with the claims file.  In March 
2001 and May 2004, the veteran was afforded VA examinations.  
In compliance with the April 2004 Board remand, the May 2004 
VA examiner specifically indicated that only 50 percent of 
the veteran's back symptomatology is related to his service-
connected back disability.  In November 2004, the RO 
readjudicated the veteran's claim and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the VA has substantially complied with the Board's 
August 2003 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

In variously dated letters, two rating actions, a May 2002 
statement of the case (SOC), an SSOC, and their cover 
letters, the RO informed the veteran of what was needed to 
establish a higher rating and he was given additional chances 
to supply any pertinent information.  The veteran did not 
respond to the April 2004 VCAA letter.  The veteran 
complained about the adequacy of the March 2001 examination.  
But a complete examination was done in May 2004, and 
therefore the Board finds that another one is not needed for 
rating purposes.  Lay statements from the veteran and his 
representative also have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claim discussed in this decision.  Under 
these circumstances, the Board finds that the service and 
post-service medical records, VA examination reports, two 
rating actions, and lay statements are adequate for 
determining whether the criteria for a higher rating have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Prior to 
the March 2001 rating action on appeal, any duty to assist 
letter was sent to the veteran in December 2001.  This letter 
predated the issuance of the amendments to the regulations 
implementing the notice and duty to assist provisions of the 
VCAA.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  
Subsequently, in two separate letters issued in August 2001 
and April 2004, VA provided initial notice of the provisions 
of the VCAA to the appellant and specifically informed the 
veteran that he needed to provide medical evidence showing 
that his back disability had worsen.  Although the VCAA 
notice letters provided to the appellant do not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In two VCAA letters to the 
veteran, an SOC, an SSOC, and their cover letters, the RO 
provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence might be, or had been, obtained 
by VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
his claim.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).

The Board finds that the RO has notified the appellant of the 
evidence needed to adjudicate his claim and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issue discussed in this decision.  As 
such, the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

The veteran contends that the disability rating assigned for 
his back disability should be increased to reflect more 
accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that criteria which 
provide a rating on the basis of loss of range of motion 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  The Board observes that the 
veteran recently was service connected for radiculopathy of 
the right lower extremity and assigned an initial 10 percent 
rating, effective from November 2000. 

Service medical records show repeated treatment for a back 
disorder incurred during parachute training.  His separation 
examination reflects no clinical findings for the spine.  At 
a November 1960 VA examination, the veteran was diagnosed 
with chronic sacroiliac strain and chronic lumbar myositis.  
Neurological and X-ray findings were negative.  In a January 
1961 rating decision, the RO awarded service connection for 
sacroiliac strain and lumbar myositis and assigned an initial 
disability rating of 10 percent, effective from June 30, 
1960.  The Board observes that the veteran's rating has 
remained unchanged since then and because it has remained 
unchanged for more than 20 years, the 10 percent rating is 
now protected under 38 C.F.R. § 3.951(b) (2004).  

At a December 1965 VA examination, X-rays of the lumbosacral 
spine were negative for bone or joint pathology.  The veteran 
walked without a limp and could bend forward to within 4 
inches of the floor.  The diagnosis was residuals of 
sacrolumbar strain.  At an April 1970 RO hearing, the veteran 
reported that he had gone to work for the Post Office 
Department, delivering mail, and had stepped off a porch 
about 4 inches high, unexpectedly, while walking backward, in 
October 1966; that he walked back to the post office about 
one-half mile away; and that he took two days off because of 
pain.  A few days later, while on a bicycle delivering mail, 
his foot slipped and his tailbone struck the crossbar of the 
bicycle and he was hospitalized.  Later, in November 1967, 
after lifting the rear-end housing of a 1956 Pontiac, the 
veteran was hospitalized for a herniated nucleus pulposus, 
which was removed in a December 1967 diskectomy. 

In a November 1970 decision, the Board affirmed the RO's 
denials of service connection for a herniated nucleus 
pulposus and an increased rating for his service-connected 
back disability.  The Board found that the latter was not 
significantly incapacitating prior to the superimposed 
discogenic disorder, that there was no valid basis for 
concluding the post-service injuries, which preceded the 
herniated nucleus pulposus resulted from his service-
connected back disability, and that the veteran's back 
symptomatology was primarily the result of the superimposed 
post-service injuries.  The veteran's back disability showed 
improvement for many years until about 1996.  From 1996 until 
he underwent a lumbar laminectomy on May 23, 2001, the 
veteran had recurring low back pain and right-sided S1 
radiculopathy and developed lumbar stenosis.  In a June 2001 
statement, the veteran indicated that he was doing very well 
and he felt better than he had during the past 20 years.  

At a March 2001 VA examination, the veteran reported having 
pain and radicular numbness in the right S1 distribution; 
that there were flare-ups about 20 times a month that could 
last from one to seven days; and that during flare-ups he 
lost almost total mobility due to pain.  He denied paralysis 
or loss of bowel or bladder function.  On examination, he 
walked with a cautious gait due to pain, but heel-toe walk 
was normal.  Because of pain, the veteran refused to do 
extension.  Lumbar flexion was about 40 degrees and lateral 
bending was to about 20 degrees, due to pain.  Sensory 
examination was significant for decreased light touch and 
pinprick in the S1 dermatome.  The examiner opined that there 
was no weakness, fatigue or incoordination; however, pain 
during flare-ups decreased the veteran's range of motion to 
about a 90 percent.  The diagnosis was low back pain and 
chronic right SI radiculopathy.

At a May 2004 VA examination, the veteran reported that he 
had had back surgery in March 2004.  He walked with a mildly 
antalgic gait.  Flexion was 80 degrees; extension was 5 
degrees; lateral bending was 30 degrees on the right and 20 
degrees on the left; and rotation was 20 degrees, 
bilaterally.  With rotation and extension, the veteran 
experienced right lower extremity pain.  X-rays showed 
significant degenerative changes in addition to L4 and L5 
laminectomies.  The examiner opined that, during flare-ups, 
the veteran's range of motion decreased about 20 to 25 
percent due to pain and weakness.  The examiner added that 
the veteran's current back pain is related at least in part 
to his service-connected injury and that he suffers from a 
combination of both sacroiliac pain and radiculopathy, as 
well as from degenerative disc disease.  The examiner also 
opined that the veteran may have suffered a peripheral nerve 
injury during his initial in-service incident, which has been 
exacerbated over the years.  Thus, the examiner felt that at 
least 50 percent of the veteran's back disability was related 
to his service-connected sacroiliac strain and lumbar 
myositis, while the other 50 percent was related to 
degenerative disc disease and post surgical state.  

Under 38 C.F.R. § 4.71a, Diagnostic Code § 5021, myositis is 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

As the regulations pertaining to spine disorders were revised 
during the pendency of the veteran's claim for a higher 
rating, he is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

The rating criteria affecting the veteran's back disability 
were revised effective September 26, 2003.  The veteran's 
back disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 through September 25, 2003 and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 thereafter.  At the time of the 
April 2001 rating decision and before September 26, 2003, 
Diagnostic Code 5295 provided that, when there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating, the 
maximum under the rating criteria for this diagnostic code, 
was warranted.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating is given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

Similarly, at the time of the April 2001 rating decision and 
before September 26, 2003, the Rating Schedule, included 
criteria for rating limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  The criteria warranted a 10 
percent rating if slight, a 20 percent evaluation if 
moderate, and a maximum 40 percent evaluation if severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Code 5237 for lumbosacral strain is 
rated as follows.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a 100 percent rating; while unfavorable ankylosis of the 
entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is give a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004)).

Based on the above, with consideration of DeLuca, the 
veteran's back symptomatology in total was not manifested by 
severe limitation in range of motion or severe lumbosacral 
strain to warrant a 40 percent, under the former Diagnostic 
Codes 5292 and 5295 (2002).  At the March 2001 VA 
examination, there was no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forwarding bending, or muscle spasm on 
extreme forward bending due to the veteran's service-
connected back disability to warrant a 20 percent rating.  
Except for extension and flexion, there was only a slight 
decrease noted in range of motion.  Narrowing or irregularity 
in joint space appear to be related to the veteran's 
nonservice-connected degenerative disc disease.  With 
consideration of flare-ups due to pain, the veteran's back 
disability might have approached moderate limitation of 
motion of the lumbar spine, warranting a 20 percent under 
former Diagnostic Codes 5292.  But, since 50 percent of the 
veteran's back symptomatology is attributable to his 
nonservice-connected degenerative disc disease, this would 
reduce the rating to 10 percent for his service-connected 
back disability.  Similarly, under the revised rating 
criteria, which include consideration of stiffness, aching, 
and pain, the May 2004 examination findings show forward 
flexion of 80 degrees and a combined range of motion of the 
thoracolumbar spine of 185 degrees both of which measurements 
warrant no more than a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The most recent evidence does 
not show favorable or unfavorable ankylosis, forward flexion 
of 60 degrees or less, or a combined range of motion of the 
thoracolumbar spine of 120 degrees or less, to warrant a 
rating higher than 10 percent.  Even with consideration of 
the May 2004 examiner's opinion that, during flare-ups, the 
veteran's range of motion decreased 25 percent due to pain 
and weakness, this would result in forward flexion of 60 
degrees and a combined range of motion of the thoracolumbar 
spine of more than 140 degrees.  Without evidence of greater 
impairment, the claim must be denied as against the weight of 
the evidence.

Hence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under the former and 
current rating criteria.  Accordingly, the Board finds that 
the evidence supports no more than a 10 percent rating for 
the veteran's sacroiliac strain and lumbar myositis under 
former Diagnostic Codes 5021, 5292 and 5295 and current 
Diagnostic Code 5237.  Should the veteran's residuals worsen, 
he may seek an increased rating.  Finally, the Board observes 
that the veteran's neurological symptoms are now rated 
separately at 10 percent consistent with the holding in 
Esteban.  Esteban, 6 Vet. App. at 261-62.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected back disability, 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected back 
disability, as to render impractical the application of the 
regular schedular standards.  The Board notes that the May 
2004 VA examiner attributed only 50 percent of his back 
pathology to his service-connected back disability.  The 
regular schedular standards and the rating currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his service-connected back disability.  In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 10 percent for sacroiliac strain and 
lumbar myositis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


